EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: a Request for Continued Examination filed on March 24, 2021 (corresponding to Amended Claims and Remarks filed on March 4, 2021).
2.	Claims 1-14 are pending in the case; Claims 1 and 8 are independent claims.

3.	In the Final Rejection mailed on January 4, 2021, Claims 1-14 were rejected under 35 U.S.C. § 112(a), but the Amended Claims filed on March 4, 2021 have rendered this rejection moot (see also Remarks filed on March 4, 2021, pg. 5).


Allowable Subject Matter
4.	Claims 1-14 are allowed.
With respect to independent Claim 1 (and similarly, independent Claim 8), as discussed in the Remarks filed on March 4, 2021 (see pgs. 5-7), the prior art of record does not appear to disclose or suggest every limitation as recited in amended Claim 1.  Namely, the prior art of record does not appear to disclose or suggest “generating for at least one of the two or more surface representations not selected as a base map, a draggable geodesic region, the draggable geodesic region comprising a second set of information, wherein the geodesic region is configured to move, wherein the second set of information is configured to change in response to the geodesic region being dragged over the base map; overlaying the draggable geodesic region on the base map to generate a multilayer representation of the first set of information relating to the base 
The prior art of Xiao et al. (US 2014/0015856 A1) is directed towards medical image fusion.  Xiao teaches a plurality of medical images that can have different modalities and that can be registered with each other in a spatial relationship.  Xiao teaches that a selection operation can be used to determine a selection order and corresponding layering of the images.  While Xiao suggests creating a multilayer representation of images, Xiao appears to be silent with respect to a “draggable geodesic region” and thus does not appear to disclose or suggest “generating for at least one of the two or more surface representations not selected as a base map, a draggable geodesic region, the draggable geodesic region comprising a second set of information, wherein the geodesic region is configured to move, wherein the second set of information is configured to change in response to the geodesic region being dragged over the base map” as recited in Claim 1.
The prior art of Bertoldo et al. (US 10,061,747 A1) is directed towards searching and browsing of spatially-relatable images.  Bertoldo teaches that a user can select a particular area of interest and that an overlaying box aligned with the base map can be displayed showing corresponding layer for the area of interest.  While Bertoldo suggests that the area of interest and/or detail box can be manipulated by the user and that the user’s input for such manipulation can comprise dragging the map to another location, it appears that Bertoldo suggests that manipulations of the detail box correspond to adjustment of the overlaid image (such as zooming out of the view of the current map in order to properly fit the image in the detail box) and dragging of the base map results in 
The prior art of Jetha et al. (US 2004/0125138 A1) is directed towards detail-in-context lenses for multi-layer images.  Jetha suggests overlaying a region of an image with a distorted image and further suggests allowing the user to manipulate and/or move the selected region.  However, Jetha does not appear to disclose or suggest different sets of information registered with each other.  Therefore, Jetha does not appear to disclose or suggest “the draggable geodesic region comprising a second set of information, wherein the geodesic region is configured to move, wherein the second set of information is configured to change in response to the geodesic region being dragged over the base map” as recited in Claim 1.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179